          Case 1:20-cv-09343-MKV Document 9 Filed 11/23/20 Page 1 of 6




                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK

EMMANUEL TORRES,

                       Plaintiff,
                                                              Case No. 20-CV-9343
v.

WAKEFIELD & ASSOCIATES
RURAL METRO AMBULANCE CORP


                       Defendants.
                                                 /

                     OPPOSITION TO PLAINTIFF’S MOTION TO
                       REMAND ACTION TO STATE COURT

       Defendant Rural Metro Ambulance Corp. (“RMA”), through counsel, hereby

submits the instant Memorandum of Law in Opposition to plaintiff’s Motion to Remand

the instant action to State Court. [Dkt. Nos. 4-6.] RMA respectfully shows the Court has

subject matter jurisdiction over plaintiff’s action for the following reasons.

A.     Plaintiff’s action is Preempted by the Federal Fair Credit Reporting Act, 15
       U.S.C. § 1681, et. seq.

       Plaintiff’s action, founded upon a complaint that RMA and Wakefield & Associates

(“Wakefield”) sought to collect from him and credit reported a debt he did not owe, is

exclusively governed by the federal Fair Credit Reporting Act (“FCRA”), 15 U.S.C. §

1681, et. seq. Succinctly, plaintiff’s action is founded upon alleged conduct that falls under

the governance of the FCRA.1


1
   Plaintiff’s action also implicates the federal Fair Debt Collection Practices Act, 15 U.S.C. §
1692, et. seq., as plaintiff complains of an attempt to collect a debt he alleges he does not owe and
                                                 1
          Case 1:20-cv-09343-MKV Document 9 Filed 11/23/20 Page 2 of 6




       Plaintiff alleges the following in his complaint:

           • Plaintiff Torres was notified by his credit monitoring service LifeLock that a
             derogatory credit entry has been placed on his credit file by Defendant
             Wakefield & Associates, the reporting creditor was Rural Metro Ambulance
             Corp… Pl’s Compl. at ¶ 6. [Sic.]

           • The reporting creditor Rural Metro Ambulance Corp, who sought to collect
             from an individual named Manuel Torres. Id. at ¶ 7. [Sic.]

           • Plaintiff having no knowledge this matter plaintiff filed a dispute with
             Experian as the credit reporting agency. Id. at ¶ 8. [Sic.]

           • Defendant Wakefield & Associates Partial Acct. 1191714897005 reported to
             Experian that the debt was accurate and correct… Id. at ¶ 9. [Sic.]

           • On November 30, 2019 Plaintiff Torres was notified by LifeLock of a
             derogatory credit entry made by Defendant Wakefield & Associates. Id. at
             ¶ 10.

         As a result of this credit reporting and collection effort, plaintiff contends

defendants: (1) “sought to induce Plaintiff through fraud and misrepresentation. To pay a

debt he was not legally responsible for and had no legal duty and or obligation to pay;”

[sic] (2) “Defendant with full knowledge of their negligence and intentional error caused a

derogatory credit entry to be made on Plaintiff credit file;” [sic] (3) “Defendants and each

of them has sought to intentionally deceive Plaintiff. To pay a debt which he was (a) not


that Wakefield failed to “validate.” See Pl.’s Compl. at ⁋ 11 (“He also requested that Defendant
debt collector send verification and validation of the debt as per the NYC Department of Consumer
Debt Collection Guide.”); id. at ⁋ 13 (“Plaintiff again demanded defendant to validate and verify
the debt and to send copies of said evidence to him. Defendant Wakefield & Associates again
failed to verify and validate the debt or provide the evidence of the debt sought to be collected.”);
and id. at ¶ 16 (“Plaintiff send the email request dated August 7, 2020 and as of today, no
documents validation or verification has been sent to plaintiff.”) [Sic.] Section 1692g of the
FDCPA, entitled “Validation of debts” sets forth the obligations of a det collector relative to a
consumer’s request for proof or validation related to the debt. The complaint’s reference to duties
created by the FDPCA and an alleged failure to comply with §1692g of the FDCPA creates federal
question jurisdiction.
                                                 2
         Case 1:20-cv-09343-MKV Document 9 Filed 11/23/20 Page 3 of 6




legally obligated to pay, (b) was not the actual party who created the debt;” [sic] and (4)

“Defendants fraudulently and intentionally verified and validated to Experian the debt was

valid.” Id. at ¶¶ 20, 22, 26 and 28. Plaintiff has entitled his Causes of Action: “False and

Misleading Statements,” “Derogatory Credit Injury,” “ Failure to Provide Validation of

Debt Having Requested by Plaintiff to Do So,” and “Defendant Falsely Validated Debt to

Credit Reporting Agency During Dispute.”

       In Deutsch v. JPMorgan Chase & Co., 2019 WL 8405264 (S.D.N.Y. Dec. 11,

2019), a case over which the Honorable Vernon S. Broderick presided, plaintiff sought to

amend his declaratory and equitable relief claims, which were founded upon “’[his] claim

[ ] that Chase is wrongly reporting that [he] is delinquent on an account based on charges

he never incurred.’” Id. at * 1. Judge Broderick denied the request and, in so doing,

provided a primer on the workings of the FCRA. The Court stated:

       [T]he Fair Credit Reporting Act, ‘upon which [Plaintiff] concedes [he] does
       not rely,’ (id.), preempts such a claim if brought under state law. See
       Macpherson v. JPMorgan Chase Bank, N.A., 665 F.3d 45, 48 (2d Cir. 2011)
       (affirming dismissal of state common law claims as preempted by the
       FCRA); Arnold v. Navient Sols., LLC, No. 1:17-CV-1277 (FJS/DJS), 2018
       WL 6671542, at *3 (N.D.N.Y. Dec. 19, 2018) (“Plaintiff’s allegations
       concern Defendant’s responsibilities as a furnisher, including both reporting
       accurate information and complying with obligations to investigate disputed
       debts; therefore, the FCRA preempts these claims.”); Yolda v. Bank of Am.,
       N.A., No. 3:14cv788 (JBA), 2015 WL 4250511, at *3 (D. Conn. July 13,
       2015) (dismissing credit defamation claim as preempted by the FCRA).
       Even if Plaintiff’s claim is construed as one arising under federal law, the
       FCRA does not provide a private cause of action for claims involving
       furnishing of inaccurate information to credit reporting agencies. See, e.g.,
       Longman v. Wachovia Bank, N.A., 702 F.3d 148, 151 (2d Cir. 2012)
       (“[T]here is no private cause of action for violations of § 1681s-2(a) …-i.e.,
       knowingly disclosing false information, [or] failing to correct false
       information.”); Barberan v. Nationpoint, 706 F. Supp. 2d 408, 427 (S.D.N.Y.
       2010) (“No private right of action exists for violations of § 1681s-2(a)

                                             3
         Case 1:20-cv-09343-MKV Document 9 Filed 11/23/20 Page 4 of 6




       because this provision ‘shall be enforced exclusively’ by government
       officials.); White v. First Am. Registry, Inc., 378 F. Supp. 2d 419, 423
       (S.D.N.Y. 2005) (“In sum, Sections 1681s and 1681s-2 support the inference
       that Congress intended to limit injunctive relief to state and federal agencies
       except where otherwise expressly authorized”); see also Comunale v. Home
       Depot, U.S.A., Inc. 328 F. Supp. 3d 70, 81 (W.D.Y.Y. 2018) (“Plaintiff’s
       state law causes of action, which are based upon Defendants’ alleged
       ‘willful,’ ‘negligent,’ or ‘reckless’ reporting of inaccurate information to the
       credit reporting agencies, are preempted by the FCRA, and insofar as
       Plaintiff’s allegations could be construed as asserting a cause of action to
       enforce § 1681s-2(a), any such claim must be dismissed for lack of legal
       standing.”)

Id.

       In Okocha v. HSBC Bank USA, N.A., 700 F.Supp.2d 369 (S.D.N.Y. 2010), plaintiff

disputed owing HSBC Bank for an overdraft account, contended he consistently disputed

the debt, requested the bank to provide proof of his having used the account, and registered

complaints with the credit reporting agencies. Plaintiff filed an action asserting claims

under the Electronic Funds Transfer Act, the Truth in Lending Act, and the Fair Credit

Reporting Act.    Plaintiff also asserted state law claims, including an allegation that the

bank defendants “violated “[GBL] Section 349 by (1) failing to maintain and follow

reasonable procedures to ensure the accuracy of the information they reported, (2) failing

to delete inaccurate information after notification, (3) failing to conduct proper

investigations, and (4) reporting to third parties information affecting the plaintiff’s

reputation for credit worthiness, with knowledge or reason to know that such information

was false.” Id. at 375. The Honorable Lewis A. Kaplan determined plaintiff’s GBL § 349

claim was preempted by the FCRA: “All of these allegations appear to fall squarely within

the subject matter of Section 1681s-2 (duties of Furnishers) and therefore are preempted


                                              4
          Case 1:20-cv-09343-MKV Document 9 Filed 11/23/20 Page 5 of 6




by Section 1681t(b)(1)(F).2” See also Zucker v. HSBC Bank, USA, 2018 WL 2048880, at

*10 (E.D.N.Y. May 2, 2018) (slander of credit claim is dismissed as preempted by the

FCRA); Macpherson v. JP Morgan Chase Bank, N.A., 665 F.3d 45, 48 (2d Cir. 2011)

(holding that FCRA preempts both state statutes and state common law action based on

purported willful and malicious furnishing of false information about a plaintiff’s finances

to a consumer credit reporting agency); Markovskaya v. American Home Mort. Serv., Inc.,

867 F.Supp.2d 340, 344 (E.D.N.Y. 2012) (“The Second Circuit has clearly held that state

law claims such as that alleged by Plaintiff for defamation of credit are preempted by the

FCRA.”).

       In sum, plaintiff’s complaint is on all fours with Deutsch and Okocha. As plaintiff

has brought claims of “Derogatory Credit Injury” and “Falsely Validated Debt to Credit

Reporting Agency During Dispute,” it is indisputable that plaintiff’s action can only be

founded upon the FCRA, and any state law claim is preempted. In other words, the only

plausible and viable claim referenced in the complaint is one under the FCRA, thereby

creating federal question subject matter jurisdiction.3 Thus, RMA submits the Court: (1)

has subject matter jurisdiction over plaintiff’s Complaint, (2) should deny plaintiff’s




2
  Section 1681t(b)(1)(F) provides, in pertinent part, that “no requirement may be imposed under
the laws of any state with respect to any subject matter regulated under … § 1681s-2 of this title,
relating to the responsibilities of persons who furnish information to consumer reporting
agencies…”
3
  Plaintiff’s Motion to Remand also argues that defendants failed to meet the requirements of
diversity jurisdiction. To be clear, defendants did not remove the action based upon diversity
jurisdiction, and defendants do not argue that diversity jurisdiction is applicable here.
                                                5
         Case 1:20-cv-09343-MKV Document 9 Filed 11/23/20 Page 6 of 6




motion; and (3) should set a date for a pre-motion conference to discuss RMA’s request

for permission to file a Motion to Dismiss plaintiff’s Complaint.

Dated: November 23, 2020                     Respectfully Submitted,

                                             /s/ Aaron R. Easley
                                             Aaron R. Easley, Esq. (ae9922)
                                             Sessions, Israel & Shartle, LLC
                                             3 Cross Creek Drive
                                             Flemington, New Jersey 08822-4938
                                             Telephone: (908) 237-1660
                                             Facsimile: (908) 237-1663
                                             E-Mail: aeasley@sessions.legal
                                             Attorney for Defendant,
                                             Rural Metro Ambulance Corp.




                            CERTIFICATE OF SERVICE

       I hereby certify that on this 23rd day of November, 2020, a copy of the foregoing

was electronically filed with the Clerk of the Court, United States District Court for the

Southern District of New York and served upon the following via


                                                 /s/ Aaron R. Easley
                                                 Aaron R. Easley, Esq.




                                            6
